Citation Nr: 1533811	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  06-16 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to March 1974. 

This matter first came before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran appeared and testified at a personal hearing in July 2008 before the undersigned Veterans Law Judge.  A transcript of the hearing has been added to the record. 

In February 2011, October 2012, and June 2013, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional action.  The case has now been returned to the Board for further appellate action pursuant to 38 C.F.R. § 19.38 (2015).  See Murphy v. Shinseki, 26 Vet. App. 510, 513 (2014).


FINDING OF FACT

The Veteran is not unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.


CONCLUSION OF LAW

The criteria for the assignment of a total rating based on individual unemployability due to service-connected disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent numerous letters, most recently in November 2012, providing the requisite information.  Any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

1. Duty to Obtain Records

VA has met the duty to assist the Veteran in the development of the claim being decided herein because his service treatment records have been obtained and appear to be complete.  Also, VA obtained those private and VA medical records identified as relevant.  

In this regard, the Veteran was asked on several occasions, most recently in September 2013, to supply information concerning his work history and earned income from employment.  He did not respond.  Having made reasonable attempts to obtain this needed information, the Board must proceed without such evidence.  See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam); see also, e.g., 38 C.F.R. § 3.655(b) (2015).  

2. Duty to Provide Examination/Opinion

The Veteran has undergone several VA examinations in connection with this appeal, most recently in April 2014.  The Board finds that those examinations are adequate to decide the appeal as they provide a full description of the effects of disability upon the Veteran's ordinary activities.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2014).  Because the evidence of record is otherwise adequate to fully resolve the matter, no further VA examination is necessary.  See 38 C.F.R. § 3.159(c)(4) (2015).  

3. Bryant notice

As noted above, VA provided the Veteran with an opportunity to testify at a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned fully discussed the material questions involved in the TDIU issue and also explored the question of whether additional evidence favorable to the appeal remained outstanding.  See, e.g., Board Hr'g Tr. 20-21, 25.  Moreover, this matter has been the subject of the Bryant litigation, and a prior Board decision was vacated on this ground.  The Board must conclude that the requirements described in 38 C.F.R. § 3.103(c) (2) and Bryant were met.

C.  Stegall Compliance

The Board also finds that there was substantial compliance with the June 2013 Board remand directives.  Specifically, a VA examiner reviewed the matter and offered a responsive opinion in April 2014.  Although the VA examiner did not precisely answer the employability question posed, the Court has since made clear that employability is an adjudicative determination and not a medical one.  See Floore, 26 Vet. App. at 381.  Thus, the VA examiner's omission is nonconsequential.  

The matter was then readjudicated in an April 2014 SSOC, as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis
  
The Veteran is seeking a TDIU.  His appeal for a TDIU was raised as a component of an increased rating claim filed in May 2004, thereby beginning the appeal period now before the Board.  

A.  Applicable Law

(1) Schedular Criteria & General Considerations

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a).  

The claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

To determine whether a TDIU is warranted, the Board must consider all evidence of record to determine the earliest date as of which, within the one year prior to the filing of an informal or formal claim for TDIU, an increase in disability is ascertainable.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992); accord Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  The responsibility for making the ultimate TDIU determination is placed on the adjudicator and not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore, 26 Vet. App. at 381.  

A Veteran bears the evidentiary burden to establish all elements of a claim.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

(2) Gainful Employment 

Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  

Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  "Marginal employment, for example, as a self-employed farmer or other person, while employed in his or her own business, or at odd jobs or while employed at less than half the usual remuneration will not be considered incompatible with a determination of unemployability, if the restriction, as to securing or retaining better employment, is due to disability."  38 C.F.R. § 4.17(a); see also Moyer v. Derwinski, 2 Vet. App. 289, 295 (1992) (applying the definition of "marginal employment" in § 4.17(a), which concerns TDIU pension claims, to TDIU a compensation claim).  

"Substantially gainful employment" is considered "work that involves doing significant productive physical or mental duties and is done for pay or profit" even if the work "is done on a part-time basis or if a claimant is paid less, or is given less responsibility than when the same claimant worked before."  In other words a "substantially gainful occupation" is "one that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income" prior to when he was last employed.  See Faust v. West, 13 Vet. App. 342, 356 (2000) (citing analogous SSA regulations) (addressing a situation where "the exact nature of the veteran's day-to-day work activities is unclear; however, it is not disputed that he runs his own business managing pension investments," where he is "responsible for hiring employees and meet[ing] individually at least four times per year with each of his '20 investment clients.'") (internal citations omitted).  

An "ability to work only a few hours a day or only sporadically," such as maintaining part-time self-employment as a counselor and tutor, is not to be considered an "ability to engage in substantially gainful employment."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

The phrase "unable to . . . follow a substantially gainful occupation" is most naturally construed to refer to an inability to pursue the means of earning a reasonable living.  Under this standard, not every period of inability to work would establish an inability to pursue a substantially gainful occupation.  In view of the availability of medical leave, leaves of absence, and other routine accommodations for periods of incapacity, it is reasonable to conclude that some periods of incapacity or time lost from work would not preclude a veteran from securing or maintaining substantially gainful employment.  VAOGCPREC 5-2005.

VA regulations suggest that the determination as to a veteran's ability or inability to follow a substantially gainful occupation must be based upon consideration of such factors as the frequency and duration of any episodes of incapacity, the veteran's employment history and current employment status, and the veteran's annual income from employment, if any.  VAOGCPREC 5-2005.

When a veteran is actually employed, the nature of the employment and the extent of annual earnings from such employment are relevant in determining whether the veteran is able to follow a substantially gainful occupation.  VAOGCPREC 5-2005.

It is not possible to identify a generally-applicable minimum period of incapacity that will be sufficient to render a veteran unable to follow a substantially gainful occupation.  Rather, that determination must be based on the facts of each individual case, taking into account such factors as the frequency and duration of periods of incapacity or time lost from work due to disability, the veteran's employment history and current employment status, and the veteran's annual income from employment, if any.  VAOGCPREC 5-2005.

(3) Employability

In determining employability, consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 1.419; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The central inquiry is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability-not whether a veteran is unemployable solely due to his/her service-connected disabilities.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).  Even if a claimant terminated his employment as a result of non-service-connected disabilities, the Board must make clear to what extent this fact is even relevant to a determination that the service-connected disabilities do not prevent him from undertaking any substantially gainful employment.  Floore, 26 Vet. App. 376; accord Hatlestad, 5 Vet. App. at 529.  In doing so, if it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102;  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

An assessment of TDIU entitlement based on the combined effects of all service-connected disabilities should address all such disabilities.  Therefore, the cumulative effects (functional impairment) of all service-connected disabilities should be addressed in determining if the service-connected disabilities prevent substantially gainful employment.  Floore, 26 Vet. App. 376; accord Geib v. Shinseki, 733 F.3d 1350, 1353-54 (Fed. Cir. 2013).

(4) Extraschedular Consideration

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The Board is required to obtain the Director's decision before it may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

B.  Discussion

(1) Schedular Criteria

The Veteran is currently service-connected for multiple disabilities:  residuals of left arm fracture; residuals lumbosacral strain; paralysis of the sciatic nerve of the right lower extremity associated with residuals lumbosacral strain; paralysis of the sciatic nerve of the left lower extremity associated with residuals lumbosacral strain; urinary incontinence associated with residuals lumbosacral strain; left wrist pain associated with residuals of left arm fracture; left wrist limitation of motion; and residuals, left knee injury.

According to the RO's calculations, the Veteran has a combined 60 percent disability rating from May 3, 2004; a combined 70 percent from August 19, 2006; and a combined 90 percent from September 2009.  

These percentages meet the TDIU thresholds as of August 19, 2006.  

(2) Gainful Employment 

Although the Veteran's service-connected disabilities meet the schedular threshold for awarding a TDIU from August 19, 2006, it appears that the Veteran has been gainfully employed throughout the appeal period.  Stated differently, and as noted in a prior remand in October 2012, it is not clear when or if the Veteran has stopped being gainfully employed.  In June 2013, the Board remanded the matter for a second time to try to obtain the missing information regarding the Veteran's work and earned income history.  The Veteran did not respond.  Accordingly, the Board must rely on the evidence currently of record.  See, e.g., 38 C.F.R. § 3.655(b).  

In this regard, the Veteran has testified in detail regarding his employment.  He wrote in a July 2007 statement that he was a "Senior Programming Analyst" who "d[id] not work as a permanent employee," but as "a consultant working at various locations for any said employer."  As of a February 2014 VA medical record, he was still employed.  

Earlier, at a March 2013 VA examination, it was noted that his employment was part-time, working from home.  Thus, there remains some question as to whether the Veteran has been working part-time or full-time.  Ultimately, this distinction is immaterial, as the question is whether he earned an annual income that did not exceed the amount the poverty threshold.  In this regard, it does not appear reasonable to assume that his work as a Senior Programming Analyst, even if part-time, was less than gainful employment.  

Accordingly, based on the lack of information currently of record, the Board cannot resolve doubt to find in his favor as there is simply an absence of evidence indicating that his work is not gainful employment.  The Board cannot resolve doubt in situations such as this where a positive finding would require "pure speculation" on this material question of fact.  See 38 C.F.R. § 3.102; see also Fagan, 573 F.3d at 1287-88.  

(3) Employability

Even were the Board to find that he was not working at actual gainful employment, the remaining evidence makes it far more likely that his service-connected disabilities alone, whether singularly or collectively, do not result an inability to work gainful employment.  

At his July 2008 Board hearing, the Veteran described the nature of his work and his functional limitations impairing him at work.  He explained that he was a computer programmer which involved using computers, sitting at his desk, talking on the phone, and meeting with people.  Board Hr'g Tr. 7, 25.  He used a cane at work, especially walking up staircases.  Id. at 15.  At that time, he was working fulltime in a different state, but could also work at home if he did not feel like he could make it into work due to his disabilities.  Id. at 22.  At times, while sitting at a keyboard and a computer, modifying programs and answering the phone, he had to use both hands," which would "get[] to a point that this starts hurting."  Id. at 25.  This would limit his performance because he could no longer use both hands."  Id.  With all of these tasks, he would need to walk around to stretch out his back because his back would stiffen on him.  Id.  

Most recently, the Board remanded this question in June 2013 to seek medical guidance from a VA examiner.  The VA examiner reviewed the matter in April 2014, and summarized that:

[T]he Veteran's most limiting service connected disability is his partial paralysis of the sciatic nerve of both lower extremities associated with residuals of lumbosacral strain that make it difficult for him to do any lifting and limits his ability to walk to no more than 1 mile, as well as limiting his ability to stand and makes him unable to sit in the same position for more than forty five minutes, requiring him to take a break every 30 to 45 minutes.  In addition, his residuals of left arm fracture causes additional difficulty lifting, and requires him to compensate with right hand due to weakness.  [The] Veteran also needs to have frequent access to a bathroom due to his voiding dysfunction from his urinary incontinence.

The Board must find that this VA examination is determinative.  First, the VA examiner accurately and thoroughly reviewed the functional limitations of each service-connected disability.  

Specifically, with regard to the residuals of left arm fracture, this VA examiner reviewed prior VA examinations, which found that the Veteran had "full elbow function" and "difficulty lifting, must compensate with right hand due to weakness."

With regard to the lumbosacral strain, the VA examiner noted prior findings of functional impairment involving "difficulty lifting, walking for prolonged periods," with a later VA examiner finding that the Veteran was "clearly physically limited," which was "not due to lumbosacral strain," but was "due to pain associated with his degenerative spine condition."  

With regard to paralysis of the sciatic nerve of both lower extremities, the VA examiner reviewed earlier findings that the Veteran was "able to perform a sedentary job which allows for frequent brakes [sic].  He is able to sit for about 30 to 45 minutes and take a break for 5 to 10 minutes," with a recommendation that the Veteran "should avoid any jobs that involve prolong standing, sitting, walking, lifting or climbing."  The VA examiner also found important an earlier finding that the Veteran had "difficulty with prolonged walking, standing, and must take breaks every 30 minutes."  

With regard to urinary incontinence, the VA examiner noted an earlier description that "[o]nce or twice daily he does not get to the bathroom in time and he leaks urine," but this "leakage is mild and it does not require the use of absorbent material."  It was noted that the Veteran had a "daytime voiding interval between 2 and 3 hours and nighttime awakening to void 2 times" with resulting functional impact of needing to take "frequent brakes every hour to empty his bladder." 

With regard to the residuals, left knee injury, this VA examiner noted that the disability involved "no functional impairment," but there was an early finding that he had "difficulty climbing stairs, walking over 2 blocks."

The Board notes that this VA examiner's summary is exceptionally comprehensive.  (For sake of brevity and to avoid duplication, the Board will rely on the VA examiner's accurate summary of the prior examination findings.)  It is also consistent with the remaining evidence of record.  For instance, a March 2014 VA treatment record shows that the Veteran was issued a new cane and could walk "about 50 ft. today," but he decline re-education in up and down stairs because he used the elevators.  

Thus, the Veteran's own assertions appear entirely consistent with the VA examiner's summary and the VA medical records in showing that he is impaired at work, and this impairment manifests as a need to get up and stretch or urinate periodically.  At worst, these breaks would be every 30 minutes for 10 minutes.  

At his Board hearing, the Veteran attributed the primary need for these breaks to be his low back.  The April 2014 VA examiner, however, summarized an expert medical finding that this same low back pain resulted from a nonservice-connected condition in the spine.  As it is a complex medical question to determine what degree of disability results from different pathologies in the low back, neither the opinion of the Board nor the Veteran may inform this question.  Instead, the Board must rely on the expert medical opinions, which establish that the nonservice-connected spine condition is the cause of his low back pain.  Thus, this degree of functional impairment may not be taken into account in the TDIU context.  See Mittleider, 11 Vet. App. at 182; see also 38 C.F.R. § 3.102.   

The Veteran also indicated at his Board hearing that his employer allows him to work at home and "they know that."  Board Hr'g Tr. 24.  If considered in isolation, this might indicate that he was working in a protected environment.  See 38 C.F.R. § 4.16(a).  The remaining evidence, however, is inconsistent with, for example, a family business or sheltered work.  See id.  To the contrary, he wrote earlier in a July 2007 statement that he was a "Senior Programming Analyst " who "d[id] not work as a permanent employee," but as "a consultant working at various locations for any said employer."  He explained that he lived and worked out-of-state because it was "easier to get a contract out of town."  Similarly, he reported during VA treatment in September 2008 that he commuted back to his home every weekend.  Thus, because the nature of the Veteran's work involved taking different contracts with different payers, this is not the type of situation where he can only remained employed by being protected or sheltered by an employer.  See 38 C.F.R. § 4.16(a).  

Similarly, he indicated that it was "easier" to get contracts out-of-state, although he was not working for a period of time in 2009.  A September 2009 VA examiner noted that this resulted from his contract not being renewed.  There is no indication that it was harder to get contracts in his home state or that his contract was not renewed because of his disabilities.  

Thus, overall, the Veteran has reported an education and background as a senior programming analyst who worked by contract and could work at home.  In a January 2015 brief, the Veteran's representative asked "What employer is actually going to allow him to constantly be away from his desk to take frequent bathroom breaks hourly to include taking an additional 30 to 45 minute break every hour?"  The Board agrees only to the extent that his disabilities cause a higher-level of functional impairment in how he meets the demands of this line of work.  However, the evidence tends to make it far more likely that the Veteran's work situation realistically allows him the independence and flexibility to maintain employment even with the symptoms of his service-connected disabilities.  Stated differently, the evidentiary record makes it unlikely that his disabilities even at worst, have prevented him from continuing in his line of work as a senior programming analyst (or another line of work consistent with this education and background).  See, e.g., Faust , 13 Vet. App. at 356.

For these reasons, the Board cannot find that he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities

(4) Extraschedular Consideration

Prior to August 19, 2006, the Veteran's combined disability rating did not include at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  Referral for extraschedular consideration cannot be made for that earlier time period, however, because the Veteran was gainfully employed during that time.  

III.  Conclusion

Accordingly, when reconciling all assembled and procurable date into a whole, it cannot be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, even when considering the cumulative effects of all service-connected disabilities .  See Floore , 26 Vet. App. 376 .



	(CONTINUED ON NEXT PAGE)
ORDER

A total disability rating based on individual unemployability due to service-connected disability is denied. 



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


